IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


JEFFRY R. DICKERSON,

             Appellant,

v.                                                        Case No. 5D16-3316

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed October 6, 2017

Appeal from the Circuit Court
for Citrus County,
Richard A. Howard, Judge.

Debra B. Tuomey, of Debra B. Tuomey,
Attorney at Law, LLC, Spring Hill, and
Charlie P. Vaughn, Law Office of Charles P.
Vaughn, Inverness, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kellie A. Nielan, Assistant
Attorney General, Daytona Beach, for
Appellee.

EISNAUGLE, J.

      Appellant, Jeffry Roy Dickerson, appeals his convictions for aggravated stalking

with a firearm, burglary of a dwelling with a firearm, false imprisonment, and aggravated

assault with a firearm against his ex-wife. We reverse.
       Before trial, the State filed a Williams1 rule notice that it intended to offer evidence

of similar acts that Appellant allegedly committed against a different ex-wife. Appellant

“fired” counsel the day before the Williams rule hearing, after counsel admittedly told

Appellant that he planned to withdraw. At the hearing, Appellant’s counsel moved to

withdraw, stating that the relationship with his client had deteriorated to the point that he

could not represent Appellant “in good conscience.”

       After granting counsel’s motion to withdraw, the trial court asked Appellant how he

wanted to proceed, and Appellant stated, “I'm going to hire a new lawyer,” but indicated

he had not yet done so. The State announced that it was prepared to proceed with the

Williams rule hearing and argued that Appellant had intentionally caused his counsel to

withdraw for purposes of delay.

       The trial court did not make any finding that Appellant was intentionally delaying

the proceedings, but instead asked Appellant, “Do you have any problems with going

forward with the Williams rule hearing today?” Appellant answered, “No, I don't.” The

trial court then swore in Appellant, and asked him again if “it's okay to go ahead with the

Williams rule hearing today?” Appellant again answered in the affirmative. The Williams

rule hearing then commenced with testimony from both of Appellant’s ex-wives. The

State concedes that the trial court did not conduct a Faretta2 inquiry.

       On appeal, Appellant argues the trial court’s failure to conduct any Faretta inquiry

prior to permitting him to represent himself at the pre-trial Williams rule hearing – a critical

stage of the proceeding – constitutes per se reversible error. We agree.




       1 Will. v. State, 110 So. 2d 654 (Fla. 1959).
       2   Faretta v. California, 422 U.S. 806 (1975).


                                               2
of the proceedings whether he or she requires the assistance of counsel.” 3 596 So. 2d

at 968; see also Smith v. State, 845 So. 2d 937, 938 (Fla. 5th DCA 2003) (“[A] criminal

defendant facing incarceration has the right to counsel at each critical stage of the

proceedings.”).

       While this issue appears to be one of first impression in Florida, we have little

difficulty concluding that the Williams rule hearing in this case was a crucial stage of the

proceedings. A crucial stage “is any stage that may significantly affect the outcome of

the proceedings.” Traylor, 596 So. 2d at 968. The opinion of our sister court in Kearse v.

State, 858 So. 2d 348 (Fla. 1st DCA 2003), is instructive here. In Kearse, the defendant

unequivocally requested self-representation before a pre-trial hearing on his motion to

suppress evidence. Id. at 348. The trial court denied his request and proceeded with the

suppression hearing without conducting a Faretta inquiry. Id. On appeal, the first district

held that “[t]he hearing on [the defendant’s] suppression motion was a ‘crucial stage’ in

the proceedings below.” Id. at 349; see also Wilson v. State, 76 So. 3d 1085, 1089 (Fla.

2d DCA 2011) (“A hearing on a motion to suppress is in and of itself a crucial stage of the

proceedings.”). As such, the district court reversed, reasoning that the defendant “had a

right to ‘choose his manner of representation’ absent a finding that his waiver of counsel

was not competent or voluntary.” Kearse, 858 So. 2d at 349.

       We can detect no substantive difference, at least for purposes of a defendant’s

constitutional right to counsel, between a suppression hearing and a Williams rule




       3  “Under the state constitution, a defendant’s right to counsel’s presence applies
at each crucial stage of the proceedings; under the federal constitution, defendant is
entitled to counsel at each critical stage of the proceeding.” Ibar v. State, 938 So. 2d 451,
469 (Fla. 2006) (citation omitted).

                                             4
of the proceedings whether he or she requires the assistance of counsel.” 3 596 So. 2d

at 968; see also Smith v. State, 845 So. 2d 937, 938 (Fla. 5th DCA 2003) (“[A] criminal

defendant facing incarceration has the right to counsel at each critical stage of the

proceedings.”).

       While this issue appears to be one of first impression in Florida, we have little

difficulty concluding that the Williams rule hearing in this case was a crucial stage of the

proceedings. A crucial stage “is any stage that may significantly affect the outcome of

the proceedings.” Traylor, 596 So. 2d at 968. The opinion of our sister court in Kearse v.

State, 858 So. 2d 348 (Fla. 1st DCA 2003), is instructive here. In Kearse, the defendant

unequivocally requested self-representation before a pre-trial hearing on his motion to

suppress evidence. Id. at 348. The trial court denied his request and proceeded with the

suppression hearing without conducting a Faretta inquiry. Id. On appeal, the first district

held that “[t]he hearing on [the defendant’s] suppression motion was a ‘crucial stage’ in

the proceedings below.” Id. at 349; see also Wilson v. State, 76 So. 3d 1085, 1089 (Fla.

2d DCA 2011) (“A hearing on a motion to suppress is in and of itself a crucial stage of the

proceedings.”). As such, the district court reversed, reasoning that the defendant “had a

right to ‘choose his manner of representation’ absent a finding that his waiver of counsel

was not competent or voluntary.” Kearse, 858 So. 2d at 349.

       We can detect no substantive difference, at least for purposes of a defendant’s

constitutional right to counsel, between a suppression hearing and a Williams rule




       3  “Under the state constitution, a defendant’s right to counsel’s presence applies
at each crucial stage of the proceedings; under the federal constitution, defendant is
entitled to counsel at each critical stage of the proceeding.” Ibar v. State, 938 So. 2d 451,
469 (Fla. 2006) (citation omitted).

                                             4
hearing. Indeed, if a suppression hearing “can significantly affect the outcome of the

proceedings,” as it undoubtedly can, then it necessarily follows that a Williams rule

hearing can as well. See Traylor, 596 So. 2d at 968. Perhaps it is possible, in theory, that

the evidence at a Williams rule hearing could be so innocuous that the right to counsel is

not implicated. However, we need not decide that today. The evidence presented at the

Williams rule hearing in the instant case was powerful, and included numerous prior acts

by Appellant which were strikingly similar to the conduct with which he was charged. This

evidence was, without a doubt, sufficient to “significantly affect the outcome of the

proceedings.” See id. Therefore, a Faretta colloquy was required once Appellant agreed

to move forward without counsel, and the failure to do so amounts to reversible error.

       Second, the State argues that even if a Williams rule hearing is a crucial stage of

the proceedings, Appellant was nevertheless “sufficiently sophisticated in his knowledge

of the courts and the law that a formal hearing was not required,” citing to this court's

opinion in Davis v. State, 10 So. 3d 176 (Fla. 5th DCA 2009). In Davis, this court observed

that “[t]hose occasions where no reversible error results from failure to conduct a Faretta

inquiry, following an unequivocal request for self-representation, are few and far between

and must be supported with findings of fact.” 10 So. 3d at 179. Here, as in Davis, the

record of the Williams rule hearing contains no findings at all regarding Appellant’s

knowledge or sophistication. Moreover, the record merely demonstrates that Appellant

was asked under oath whether he had “any problem going forward” with the Williams rule

hearing without counsel. In short, the record here falls far short of meeting the narrow

exception identified in Davis.




                                             5
      Therefore, we reverse and remand for a new trial. We do not reach the additional

issues raised by Appellant.

      REVERSED and REMANDED.

LAMBERT and EDWARDS, JJ., concur.




                                          6